1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    JARED SAENZ

7
8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                     Case No. 6:19-mj-00078-JDP
11   UNITED STATES OF AMERICA,

12                     Plaintiff,                    REQUEST FOR RULE 43 WAIVER OF
                                                     APPEARANCE; ORDER
13   vs.

14   JARED SAENZ,

15                     Defendant.

16
17           Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Jared Saenz, having been advised of his
18   right to be present at all stages of the proceedings, hereby requests that this Court proceed in his
19   absence on every occasion that the Court may permit, pursuant to this waiver. Defendant agrees
20   that his interests shall be represented at all times by the presence of his attorney, the Office of the
21   Federal Defender for the Eastern District of California, the same as if Defendant were personally
22   present, and requests that this court allow his attorney-in-fact to represent his interests at all
23   times. Defendant further agrees that notice to Defendant's attorney that Defendant's presence is
24   required will be deemed notice to the Defendant of the requirement of his appearance at said
25   time and place.
26           Mr. Saenz is employed and lives in Mammoth Lakes, California. Because of the Tioga
27   Pass/CA-120 winter closure, travel to Yosemite is arduous and expensive, taking in excess of
28   eight hours by automobile. Therefore Mr. Saenz respectfully moves the court to allow his
1    attorney to appear on his behalf for non-dispositive hearings.
2
3    DATED: March 2, 2020                         /s/ Jared Saenz
                                                  JARED SAENZ
4                                                 Defendant Authorized Electronically
5
6    DATED: March 2, 2020                         /s/ Benjamin Gerson
                                                  BENJAMIN GERSON
7                                                 Assistant Federal Defender
                                                  Attorney for JARED SAENZ
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Saenz: Rule 43 Waiver
1                                                   ORDER
2             It is hereby ordered that defendant’s appearance may be waived at any and all non-
3    substantive proceedings until further order.
4
     IT IS SO ORDERED.
5
6
     Dated:      March 2, 2020
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Saenz: Rule 43 Waiver
